                      Case 2:17-cv-00346-JCM-VCF Document 331 Filed 08/19/21 Page 1 of 5



                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7      TPOV ENTERPRISES 16, LLC,                              Case No. 2:17-CV-346 JCM (VCF)
                 8                                             Plaintiff(s),                     ORDER
                 9                v.
               10       PARIS LAS VEGAS OPERATING
                        COMPANY, LLC,
               11
                                                             Defendant(s).
               12
               13
                              Presently before this court is defendant and counterclaimant Paris Las Vegas Operating
               14
                       Company, LLC’s (“Paris”) motion to stay this case. (ECF Nos. 302, 305).1 Counter-defendants
               15
                       Rowen Siebel and TPOV Enterprises, LLC, and plaintiff and counter-defendant TPOV Enterprises
               16
                       16, LLC (collectively, “the TPOV Parties”) responded in opposition (ECF No. 307) to which Paris
               17
                       replied (ECF Nos. 308, 311).2
               18
                              Also before this court are Paris’s motions to redact confidential portions of its motion to
               19
                       stay and seal two supporting exhibits (ECF No. 304) and to redact confidential portions of its reply
               20
                       and seal three supporting exhibits. (ECF No. 310).
               21
                       I.     Background
               22
                              In November 2011, Paris and TPOV entered into a development and operation agreement
               23
                       concerning the Gordon Ramsay Steak restaurant in the Paris Las Vegas Hotel & Casino (the
               24
                       “TPOV Agreement”). Plaintiff TPOV 16 filed this action against Paris for wrongfully terminating
               25
               26
                              1
                                  This court cites to ECF No. 302 which is the unsealed version of the stay motion at ECF
               27      No. 305.
               28             2
                                  This court cites to ECF No. 308 which is the unsealed version of Paris’s reply at ECF No.
                       311.
James C. Mahan
U.S. District Judge
                      Case 2:17-cv-00346-JCM-VCF Document 331 Filed 08/19/21 Page 2 of 5



                1      the TPOV Agreement. (ECF No. 1). Paris brings counterclaims against the TPOV Parties for
                2      concealing information material to the TPOV Agreement. (ECF No. 33). The parties are also
                3      litigating a related matter in Nevada state court (the “state court”) styled Seibel v. PHWLV, LLC,
                4      Case No. A-17-751759-B (the “state court matter”).
                5              On March 12, 2021, the parties each moved for summary judgment. (ECF Nos. 269, 270).
                6      However, on April 12, 2021, the state court compelled TPOV to produce certain attorney-client
                7      privileged records in camera. (ECF No. 303-6). Pursuant to an agreement between the parties,
                8      discovery propounded in the state court matter may be used in this matter and vice versa. (ECF
                9      Nos. 226 at 2, 303-4). Accordingly, Paris now moves to stay summary judgment proceedings
              10       pending resolution of the state court’s in camera review and any subsequent appeals. (ECF No.
              11       302).
              12       II.     Legal Standard
              13               “[T]he power to stay proceedings is incidental to the power inherent in every court to
              14       control the disposition of the causes on its docket with economy of time and effort for itself, for
              15       counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). This court can enter
              16       stays “pending resolution of independent proceedings which bear upon the case.” Leyva v.
              17       Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The decision is committed to
              18       the sound discretion of this court. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).
              19               In deciding whether to grant a stay, this court weighs “the competing interests which will
              20       be affected by the granting or refusal to grant a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098,
              21       1110 (9th Cir. 2005) (quoting Landis, 299 U.S. at 268). Among these competing interests are (1)
              22       “ ‘the possible damage which may result’ ” from granting a stay, (2) “ ‘the hardship or inequity
              23       which a party may suffer in being required to go forward,’ ” and (3) “the orderly course of justice
              24       measured in terms of the simplifying or complicating of issues, proof, and questions of law which
              25       could be expected to result from a stay.” Id.3
              26
              27
              28               3
                                Notwithstanding the parties’ discussion of alternate stay factors, this court will determine
                       the necessity of a stay under the Ninth Circuit’s Lockyer factors. Lockyer 398 F.3d at 1110.
James C. Mahan
U.S. District Judge                                                     -2-
                      Case 2:17-cv-00346-JCM-VCF Document 331 Filed 08/19/21 Page 3 of 5



                1      III.      Discussion
                2             A. The possible damages from a stay are limited to a reasonable delay
                3                Assuming this court grants Paris’s requested stay, the parties will suffer a delay in summary
                4      judgment proceedings.
                5                This court cannot predict the exact length of the delay. Yet, a delay pending resolution of
                6      the state court’s in camera review and any subsequent appeals is reasonable in relation to the
                7      urgency of the claims before this court. Leyva, 593 F.2d at 864 (“a stay should not be granted
                8      unless it appears likely the other proceedings will be concluded within a reasonable time in relation
                9      to the urgency of the claims presented to this court.”).
              10                 The claims before this court are no more urgent than the parties’ conduct shows them to
              11       be. Since the filing of this matter over four years ago, the parties have consistently stipulated to
              12       extend discovery deadlines beyond any timeline this court considers urgent. (ECF Nos. 5, 24, 46,
              13       53, 66, 72, 81, 89, 97, 150, 180, 197, 207, 217, 225, 227, 231, 243, 245, 251, 258, 260, 265, 267,
              14       291, 293, 295, 299).
              15                 In litigating discovery so diligently, the parties show that the completeness of the record—
              16       not the promptness of decisions made absent a complete record—is essential to the claims before
              17       this court. Thus, the reasonable time in relation to the urgency of the claims is as long as is
              18       necessary to determine whether the record before this court is complete.
              19                 Accordingly, this factor weighs in favor of granting a stay pending resolution of the state
              20       court’s in camera review and any subsequent appeals.
              21              B. The possible hardships absent a stay extend to undue expenses and delays
              22                 Assuming this court denies Paris’s requested stay, the parties are subject to undue delay
              23       and expense from wasteful supplementation of their summary judgment briefing.
              24                 Pursuant the parties’ discovery agreement, the record before this court is subject to
              25       expansion if the state court compels the TPOV Parties to produce the disputed records to Paris.
              26       (ECF Nos. 226 at 2, 303-4).          Paris contends that receiving those records will necessitate
              27       supplementing its briefing. (Nos. 302 at 10, 307 at 10).
              28

James C. Mahan
U.S. District Judge                                                      -3-
                      Case 2:17-cv-00346-JCM-VCF Document 331 Filed 08/19/21 Page 4 of 5



                1               Thus, absent a stay, the parties will face the possible hardships of compounding expenses
                2      and delays from supplementing each motion, response, and reply submitted before the state court’s
                3      in camera review and any subsequent appeals are resolved.
                4               Accordingly, this factor also weighs in favor of granting a stay pending resolution of the
                5      state court’s in camera review and any subsequent appeals.
                6            C. The orderly course of justice favors a stay to simplify the proof before this court at
                7               summary judgment
                8               While each of the parties have moved for summary judgment, they have yet to file
                9      responses and replies. Due to the parties’ discovery agreement, the record before this court is
              10       subject to expansion from discovery in the state matter. Save for such an expansion, discovery in
              11       this matter is closed.
              12                Consequently, a stay will afford this court a complete record for summary judgment
              13       determination—regardless of the state court’s holding. Should the state court compel the TPOV
              14       Parties to produce the records to Paris, it will expand the record before this court and trigger Paris
              15       to supplement its motion. Should the state court hold the records are not discoverable, it will reveal
              16       that the record before this court is already full and complete and allow the parties to continue
              17       briefing without risk of wasteful supplementation. Thus, a stay is certain to simplify the issues of
              18       proof before this court.
              19                Accordingly, this factor also weighs in favor of granting a stay pending resolution of the
              20       state court’s in camera review and any subsequent appeals.
              21                Therefore, having considered the Lockyer factors, this court stays this case pending
              22       resolution of the state court’s in camera review and any subsequent appeals.
              23       IV.      Conclusion
              24                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Paris’s motion to stay this
              25       case (ECF Nos. 302, 305) be, and the same hereby is, GRANTED. This case is PARTIALLY
              26       STAYED pending resolution of the Nevada state court’s in camera review of the contested records
              27       in the matter of Seibel v. PHWLV, LLC, Case No. A-17-751759-B—including any subsequent
              28       appeals from that resolution. Specifically, the proceedings and litigation over the parties’ motions

James C. Mahan
U.S. District Judge                                                      -4-
                      Case 2:17-cv-00346-JCM-VCF Document 331 Filed 08/19/21 Page 5 of 5



                1      for summary judgment (ECF Nos. 269, 270) are STAYED. The proceedings and litigation over
                2      TPOV Enterprises 16’s motion to compel (ECF No. 313) are NOT STAYED.
                3             IT IS FURTHER ORDERED that Paris’s redaction and sealing motions (ECF Nos. 304,
                4      310) be, and the same hereby are, GRANTED per the amended stipulated confidentiality
                5      agreement and protective order (ECF No. 29 (protective order); ECF No. 205 (amendment)).
                6             IT IS FURTHER ORDERED that all pending summary judgment and related motions
                7      (ECF Nos. 269, 270, 286, 289) be, and the same hereby are, DENIED without prejudice to the
                8      parties’ ability to refile them after the stay is lifted. Once the state court’s in camera review and
                9      any subsequent appeals are resolved, any party may move to lift this stay.
              10              DATED August 19, 2021.
              11                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -5-
